Citation Nr: 1220135	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-22 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a timely substantive appeal was filed with respect to the May 2005 rating decision that denied entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or service-connected major depression with posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from July 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 decision rendered by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

A hearing was held on March 22, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the Veteran's case for further development in June 2011.  That development was completed, and the case has since been returned to the Board for appellate review.  Specifically, in the June 2011 remand, the Board instructed that the Veteran's award letter and treatment records concerning disability benefits from the Social Security Administration be obtained and associated with the Veteran's VA claims file.  In June 2011, the VA Appeals Management Center (AMC) requested these records from SSA.  Later that month, SSA sent a compact disc with digital versions of the requested records.  The AMC printed these records and associated them with the VA claims file.  The Veteran's claim was readjudicated by the AMC in March 2012, and the claim was returned to the Board.  Accordingly, the Board finds that VA has substantially complied with the Board's June 2011 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  
FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the Veteran's claim to establish service connection for hypertension, to include as secondary to service-connected PTSD.  He was notified of that decision on May 31, 2005.

2.  The RO received the Veteran's notice of disagreement on April 24, 2006, and a statement of the case was issued of which the Veteran was notified on July 28, 2006.

3.  On October 26, 2006, the RO received a VA Form 9 from the Veteran which was hand-dated on October 12, 2006.

4.  A timely request for an extension of the time limit for filing a substantive appeal is not of record.

5.  The Veteran was not rated incompetent by VA, nor did the evidence show that he had a physical, mental, or legal disability which prevented the filing of an appeal on his own behalf.  


CONCLUSION OF LAW

The Veteran has not submitted a timely substantive appeal with regard to the May 2005 rating decision which denied the claim to establish service connection for hypertension, to include as secondary to service-connected diabetes or PTSD, nor has he submitted a timely request for extension of the time limit for filing his substantive appeal, been rated as incompetent by VA at any time or shown that he has a physical, mental, or legal disability which prevented the filing of an appeal on his own behalf.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 3.353(a), 20.202, 20.302, 20.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In the decision below, the Board has determined the Veteran did not submit a timely substantive appeal with regard to the decision currently on appeal.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  The Veteran was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

Timeliness of a Substantive Appeal

Applicable law provides that the Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause.  A request for such an extension must be in writing and must be made prior to expiration of the time limit for filing the Substantive Appeal.  38 C.F.R. § 20.303.  If an appellant fails to comply with the requirements of § 20.303, the appellant has forfeited his opportunity to appeal a VA decision to the Board.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (applying the requirement in § 20.303 that extensions of time to file a Substantive Appeal must be filed in writing and within 60 days of the issuance of an SOC).

Discussion

In this case, the RO denied the Veteran's claim to establish service connection for hypertension, to include as secondary to service-connected diabetes or PTSD, in a May 2005 rating decision.  A letter dated on May 31, 2005, notified the Veteran of that decision.  The Veteran filed a notice of disagreement with the May 2005 rating decision which was received by the RO on with the April 24, 2006, and the RO issued a statement of the case in July 2006.  A letter was sent to the Veteran on July 28, 2006, along with a copy of the statement of the case.  In pertinent part, the letter stated:

To complete your appeal, you must file a formal appeal.  We have enclosed a VA Form 9, Appeal to the Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have any questions.  Your appeal should address the benefit you want, the facts in the Statement of the Case with which you disagree, and the errors that you believe were made in applying the law.  You must file your appeal with this office within 60 days from the date of this letter, or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  (emphasis in the original).  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  See item 5 of the instructions in VA Form 9, Appeal to the Board of Veterans' Appeals.  

On October 26, 2006, the RO received a completed VA Form 9 from the Veteran which was hand-dated on October 12, 2006.  Unfortunately, this document was received well after the time limit for filing a substantive appeal, which in this case, was September 28, 2006, 60 days after the issuance of the July 2006 statement of the case.

As a result, the RO notified the Veteran in a November 2006 letter that his substantive appeal was untimely.  The Veteran expressed disagreement with the RO's determination concerning the timeliness of the October 2006 substantive appeal, and in June 2007, the RO issued a statement of the case addressing the issue and providing the Veteran with the pertinent laws and regulations regarding the timeliness of a substantive appeal.  It was also noted that he could submit evidence and argument concerning the timeliness of his substantive appeal as well as request a hearing.  In June 2007, the Veteran filed a VA form 9 in regards to the issue of the timeliness of his October 2006 substantive appeal and requested a hearing in connection with the claim.  In the June 2007 statement, the Veteran asserted that his October 2006 substantive appeal was filed in an untimely manner because he had changed representatives during the course of his appeal and the symptomatology associated with his service-connected PTSD rendered him incapable of filing a timely substantive appeal between July 28, 2006, and September 28, 2006.  See the Veteran's June 2007 substantive appeal.  

The Board notes that the letters and determinations were sent to the Veteran's last known address of record, and none of them were returned as undeliverable.  As such, the regularity of the mail is presumed.  See generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "'the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'").  

The Board also observes that the Veteran changed his Power of Attorney (POA) during the pendency of his claim to establish service connection for hypertension, to include as secondary to service-connected PTSD.  Specifically, when the Veteran filed his claim to establish service connection for hypertension in December 2004, he was represented by Disabled American Veterans (DAV).  All letters and determinations from the RO were sent to the Veteran and DAV until April 12, 2006.  On that day, the Veteran filed a notice of disagreement with the May 2005 rating decision and a VA Form 21 - 22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Texas Veterans Commission (TVC).  See a VA Form 21 - 22 dated on April 12, 2006.  However, it does not appear that this change in representative affected the Veteran's claim as the RO sent all communications dated subsequent to April 12, 2006, to TVC rather than DAV.  

Additionally, the Board has considered whether the Veteran or his representative filed a timely request for an extension of the time limit to file a substantive appeal.  However, the Board notes that prior to the expiration of the period for filing a timely substantive appeal, no document was filed by the Veteran or his representative that can be construed as a timely request for such an extension.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of "good cause."  However, there is no legal entitlement to an extension of time, and section 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  Moreover, VA regulations specifically state that a request for an extension of the 60-day period for filing a substantive appeal must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.

The Court has addressed the issues of whether the language of 38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 20.303, and, if so, which of these regulations should control.  The Court held that 38 C.F.R. § 20.303 applies specifically to the filing of a substantive appeal, and that the two regulations do not conflict; rather the Court found that one is general and the other specific.  The Court noted that a familiar tool of statutory construction was the "principle that a more specific statute will be given precedence over a more general one. . . ."  Roy v. Brown, 5 Vet. App. 554, 556-557 (1993), citing Busic v. United States, 446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  Significantly, the Court held that 38 C.F.R. § 20.303 takes precedence, and commented that a contrary view as to a regulatory scheme promulgated under statutory authority would make no sense.

In this case, as previously noted, neither the Veteran nor his representative specifically requested an extension of the time limit in any of his submissions.  In fact, the Veteran has never asserted that he requested such an extension.  Therefore, the Board finds that neither the Veteran nor his representative submitted a timely request for an extension of the time limit for filing a substantive appeal.
As to the Veteran's June 2007 assertion that he was unable to effectively respond to the July 2009 statement of the case as a result of symptomatology associated with his service-connected PTSD, this argument suggests that the Board should apply the principle of equitable tolling in this case because the Veteran was not mentally competent to appeal his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found equitable tolling may be proper in a case where because of mental illness a veteran filed with the Court an untimely Notice of Appeal (NOA) of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  The Federal Circuit found that for equitable tolling to apply, the veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in]  society."  It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  Id.  The Board observes that 38 C.F.R. § 3.353(a) (2011) defines a mentally incompetent person as "one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation."  

The Veteran's VA claims file does not show that any decision held that the Veteran was incompetent and therefore not able to file his substantive appeal in a timely manner.  Moreover, the claims file is devoid of any evidence that the Veteran was rendered incompetent due to any of his service-connected disabilities at any time between the issuance of the statement of the case in July 2006 and the submission of his substantive appeal in October 2006.  To the contrary, review of the Veteran's VA claims file reflects that the Veteran presented for medical treatment on several occasions and cancelled one appointment during that time period.  Specifically, the Veteran presented at the Emergency Room for symptomatology associated with complaints of shortness of breath and pain in the fifth finger of his right hand in August 2006 and September 2006, respectively, and he also underwent chest x-ray and a cardiopulmonary stress test in August 2006.  

Further, the VA treatment records during this time period fail to reflect that the Veteran's memory was impaired.  While an April 2005 VA PTSD examination report reflects that the Veteran's short- and long-term memory were intact, a January 2009 VA PTSD examination report reflects that the Veteran's memory could not be tested secondary to somnolence caused by prescription medications(s).  However,  the Veteran's SSA treatment records reflect that R.S., an interviewer, reported in July 2008 that the Veteran did not show any signs of difficulty in reading, understanding and concentrating during a face-to-face interview.  Consequently, it does not appear that, during the time period when the Veteran should have files a timely appeal, he had disability of a severity sufficient to warrant equitable tolling.

Finally, the Board notes that Veteran was represented by a Veterans' Service Organization during the time that a timely substantive appeal should have been submitted.  The Veteran's representative was issued a copy of the July 2006 statement of the case with the VA Form 9 and instructions for its timely submission.  

In conclusion, the record shows that the Veteran's October 2006 substantive appeal was not timely filed.  Furthermore, the record does not reflect that the Veteran made a timely request for an extension of the time limit for filing his substantive appeal or that he was unable to file a timely substantive appeal due to mental illness.  See 38 C.F.R. §§  3.353(a), 20.303; see also, Barrett, supra.  Accordingly, the Board concludes that, there being no request for an extension of time and no other mitigating circumstances shown in this case for the untimely submission of the substantive appeal, this appeal should be dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


